Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pp. 8-11, filed 29 April 2021, with respect to the rejection(s) of claims 9-10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of "Section Views: What are they and How to Create one", published 15 June 2015, 'https://www.youtube.com/watch?v=0x4Mq3plkEw', 'Section Views'.
Applicant’s arguments, see pp. 17-18, filed 29 April 2021, with respect to the rejection of claim 11 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryan Swartz ('https://www.youtube.com/watch?v=FwxnEYOZm7A', published 4 Mar. 2014, 'SWARTZ').
Applicant's arguments regarding claim 12 (see p. 20), filed 29 April 2021 have been fully considered but they are not persuasive.
The Examiner asserts that FIG. 1 of UNO clearly depicts various recessed cavities in part ‘A’, some of which depict an aperture that is visible and some of which have an obscured aperture. For example, cavity ‘A21’ is depicted with a solid line around its aperture to indicate that this perimeter is visible, while dashed/broken lines are used to indicate the rest of the recessed cavity is obscured from view. In contrast, recessed cavities with apertures originating from the bottom of ‘A’ are completely obscured, which is indicated by all edges being depicted with broken/dashed lines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (U.S. Patent 7,075,531; 'ANDO') in view of Burick (U.S. PG-PUB 2005/0038564, 'BURICK'), "Vise Assembly" ("https://www.youtube.com/watch?v=wxs2UKG8F_k", published 22 May 2014, 'yossweet99'), "Explode Assembly Drawing, Part 1, Explode Line Sketch" ("https://www.youtube.com/watch?v=VFTl1Hpfx3A", published April 27, 2012, 'DESIGNINNOVATIONS'), and "Section Views: What are they and How to Create one" ("https://www.youtube.com/watch?v=0x4Mq3plkEw", published 15 June 2015, 'SectionViews').
Regarding claim 9, ANDO discloses an information processing method comprising performing display control by a processor to 

    PNG
    media_image1.png
    528
    758
    media_image1.png
    Greyscale

separately display a plurality of parts 


display a progress bar which displays an animation time position in an assembly step,


wherein the progress bar further displays a mark indicating a joint time position in the assembly step when one part of the plurality of parts is jointed with another part of the plurality of parts (ANDO; FIG. 3; Col. 5, Lines 43-54; “… appropriate camera angle and position are selected, so that the … assembly of the components can be clearly expressed in animation (S15). Then, a timeline 30 (time chart) … is developed and the transparency of any component required to be transparent is set (S16). The component 32 that may be either static or dynamic when being displayed are listed and set in line on the vertical axis and represent time passage on the horizontal axis. For each component, the point at which the component will stop motion or begin to move is plotted on the timeline 30, thus developing a time schedule whereby the components will be animated.”).
The Examiner asserts that the ‘timeline 30’ of ANDO is analogous to the ‘progress bar’ as instantly claimed. Further, the Examiner asserts that a person having ordinary skill in the art would have understood at the time of the filing of the instant application that the plots on the timeline 30 of ANDO represented ‘a mark indicating a joint time position in the assembly step when one part of the plurality of parts is jointed with another part of the plurality of parts’ since these plots represent ‘the point at which the component will stop motion’, which is obviously where a component part is ‘jointed’ to another part. The Examiner asserts that it would have been obvious that a component part would stop upon jointing with another part.
ANDO does not explicitly disclose creation of a robot, which BURICK discloses (BURICK; ¶ 0005; “Building a robot from scratch is an excellent way to learn a lot about robotics, but is not the only way to get started. A robot kit that includes a pre-fabricated platform or support structure, motor, wheels, etc. [‘a plurality of parts for creation of a robot’] can assist a builder …”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing method of ANDO with the creation of a robot of BURICK
ANDO-BURICK do not explicitly disclose performing display control by a processor to
display a line connecting joint surfaces of respective parts of the plurality of parts, which yossweet99 discloses (yossweet99; 0:03/0:30; [The Examiner asserts that the screenshot above depicts various lines that connect the surfaces of the ‘respective parts’), 
nor do ANDO-BURICK explicitly disclose performing display control by a processor to
display animation for jointing the respective parts in accordance with the 20line connecting the joint surfaces in assembly order, which yossweet99 discloses (yossweet99; [The Examiner asserts that the YouTube video, when watched in its entirety, depicts an animated assembly of the vise grip wherein the constituent parts ‘are jointed’ by traversing the various lines ‘connecting the joint surfaces’ in an order corresponding to the vise grip’s assembly).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing method of ANDO-BURICK with the displaying a line connecting joint surfaces of respective parts of the plurality of parts and the displaying animation for jointing the respective parts in accordance with the 20line connecting the joint surfaces in assembly order of yossweet99. The motivation for this modification could have been to clearly indicate to the instructional assembly user the straightforward path needed to convey the particular components toward their connection terminals.

    PNG
    media_image2.png
    582
    718
    media_image2.png
    Greyscale

Figure 1 – “Explode Assembly Drawing, Part 1, Explode Line Sketch”, 3:30/7:46
ANDO-BURICK-yossweet99 do not explicitly disclose that in a case where the plurality of parts are displayed at an angle at which one or more of the joint surfaces of one part of the respective parts cannot be seen and the one or more joint surfaces of the one part of the respective parts are displayed having a line connecting to other joint surfaces of respective parts of the plurality of parts,  displayed having a line connecting to other joint surfaces of respective parts of the plurality of parts, wherein the plurality of parts displayed are different than the line, which DESIGNINNOVATIONS discloses (DESIGNINNOVATIONS; 3:30/7:46; [The Examiner notes that the line that ‘penetrates’ both the axle and the tire is alternatively depicted with a ‘dashed’ line-style and a ‘dotted’ line-style, corresponding to places where the line is seen or transparent and where the line is hidden within a component in the exploded diagram. Specifically, the line is broken/hidden within the axle and within in the tire, and dashed/visible in between the tire and the axle, as well as between the axle and the trailer part.]).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing method of ANDO-BURICK-yossweet99 with the disclosure that in a case where the plurality of parts are displayed at an angle at which one or more of the joint surfaces of one part of the respective parts cannot be seen and the one or more joint surfaces of the one part of the respective parts are displayed having a line connecting to other joint surfaces of respective parts of the plurality of parts, … displayed having a line connecting to other joint surfaces of respective parts of the plurality of parts of DESIGNINNOVATIONS. The motivation for this modification could have been to depict a continuous axis of explosion in a diagram for the animated instruction of assembling, especially in locations that are obscured from the viewer of the animated instruction by the component parts themselves.

    PNG
    media_image3.png
    1037
    1357
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    1008
    1360
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    812
    1426
    media_image5.png
    Greyscale

ANDO-BURICK-yossweet99-DESIGNINNOVATIONS do not explicitly disclose surfaces of the one part of the respective parts having a perimeter displayed as broken lines include only the one or more joint surfaces of the one part of the respective parts that cannot be seen, which Section Views discloses (Section Views; 2:04-2:26; [The Examiner notes that the captured screenshots from the corresponding YouTube video pictured above show three stages of a ‘half-section’ view. In the leftmost captured screenshot, a component part with three apertures for accepting a screw-like object is depicted in three-dimensions at a convenient viewing angle. In the central captured screenshot, the component part is partially exposed, revealing interior apertures for accepting a screw. Specifically, the upper-left aperture is obscured, while the central aperture is partially exposed, and the lower-right aperture is fully exposed. Finally, the rightmost captured screenshot depicts a ‘half-section’ view, or ‘View A-A’. This view depicts, from left to right, the three apertures, from fully obscured, to partially and then fully exposed apertures. The Examiner notes that the fully obscured aperture on the left is depicted with ‘broken lines’, while the fully exposed aperture on the right is depicted with solid lines. The central aperture is depicted with ‘broken lines’ on the left half of the aperture while the right half of the aperture is depicted with solid lines, to denote the contrast in concealment versus exposure, respectively.]).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing method of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS with the disclosure that surfaces of the one part of the respective parts having a perimeter displayed as broken lines include only the one or more joint surfaces of the one part of the respective parts that cannot be seen of SectionViews. The motivation for this modification could have been implemented in order to depict obscured surfaces corresponding to cavities for attaching hardware in a solid component part.
Independent claim 10 recites nearly the same limitations and exhibits similar scope when compared to independent claim 9; therefore, the same motivation(s) to combine references are maintained.
Regarding claim 10, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews disclose a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: performing display control to (ANDO; FIG. 2A; Col. 5, Lines 28-34; “Animation software (such as the commercially available LAY DREAM STUDIO …) is used to read the DXF-format file of the model data for all components (S13). With this software, the model data for all components is opened so as to display the component models on the screen. … from the model data, an assembly of all component models is displayed as a black block 20 …”): 
([The following limitations are precisely the same as those recited in independent claim 9.]).
Independent claim 1 recites nearly the same limitations and exhibits similar scope when compared to independent claim 9; therefore, the same motivation(s) to combine references are maintained.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ANDO in view of BURICK, yossweet99, DESIGNINNOVATIONS, SectionViews, and Sexton (U.S. PG-PUB 2011/0179624, 'SEXTON').
Regarding claim 1, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews disclose an information processing apparatus comprising a control unit configured to perform display control to:  5([See the rationale for the rejection of these similar claim limitations in the rejection of claim 1.]); however, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews do not explicitly disclose that the control unit is implemented via at least one processor, which SEXTON discloses (SEXTON; ¶ 0012; “… a computer readable medium may be provided having instructions implemented as software code, which when executed by a processor causes the processor to perform the method described above.” ¶ 0020; “… the unassembled kit 110 may include an electronically readable medium 120 (e.g. DVD, CD-ROM, flash drive, etc.) that includes software that when executed displays animated instructions for assembling the unassembled kit. In another embodiment, the unassembled kit 110 includes directions (e.g. a URL to an Internet site) for connecting to a server computer 130 via the Internet for downloading or streaming the animated instructions.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing method comprising performing display control of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews with the disclosure that the control unit is implemented via at least one processor of SEXTON
Regarding claim 6, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON disclose the information processing apparatus according to claim 1, wherein the control unit generates assembly description information for creation of a robot in accordance with a learning course (SEXTON; FIG. 2; ¶ 0024; “The assembly instructions … initially display a complete inventory of the actual parts of the unassembled kit of furniture. … the assembly instructions … display the parts of the unassembled kit of furniture 110 in the same or near-to-actual size of the actual parts of the unassembled kit of furniture 110. … Simple symbols (e.g., letters and/or numbers) may be displayed [‘generates assembly description information for creation’] next to the parts of the unassembled kit of furniture 110 for future reference.”; FIGS. 3A-3H; ¶ 0035; “The final resting position of the desk is maintained between screenshots 394 and 396, where a real-life (i.e. photorealistic) depiction of the desk is faded into view to demonstrate the completion of the assembly [‘in accordance with a learning course’]. Step 4 is displayed according to a time period that an average assembler requires for completing the step.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus according to claim 1 of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON with the disclosure that the control unit generates assembly description information for creation of a robot using a learning course of SEXTON. The motivation for this modification could have been to help the user of an animated instructional course for assembly easily and readily recognize the constituent parts that make up the robot for assembly.

    PNG
    media_image6.png
    436
    578
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    431
    564
    media_image7.png
    Greyscale
           
    PNG
    media_image8.png
    432
    563
    media_image8.png
    Greyscale

Regarding claim 7, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON disclose the information processing apparatus according to claim 6, wherein the learning course includes a plurality of stages, and the stage includes a plurality of missions (SEXTON; ¶ 0032; “Screenshot 306 smoothly fades into screenshot 308, which displays a transitional screen indicating beginning of Step 1 of assembly [first ‘stage’]. Screenshot 308 smoothly transitions into screenshot 310, which displays legs A and B of the desk. Screenshot 310 fades in crossbars D, E and G and places them in relation to how they connect legs A and B [first ‘mission’ of first ‘stage’]. Screenshot 314 fades out the part indicators and animatedly moves the legs A and B towards the crossbars D, E and G. Screenshot 316 halts the movement of the legs A and B when the crossbars D, E and G come into contact, and fades in screws 1 and animatedly engages the screws (i.e. with rotation and longitudinal movement) into the bottom crossbar G. Screenshot 318 fades in screws 2 and animatedly engages the screws into the bottom crossbar G [second ‘mission’ of first ‘stage’]. Step 1 is displayed according to a time period for that an average assembler requires for completing the step” ¶ 0033; “Screenshot 318 smoothly fades into screenshot 320, which displays a transitional screen indicating the beginning of the Step 2 of assembly [‘second stage’]. Screenshot 320 smoothly fades into screenshot 322, which displays the partially assembled desk after the completion of Step 1. Screenshot 324 begins the rotation of the partially assembled desk, which is halted in screenshot 326 [first ‘mission’ of second ‘stage’]. Screenshot 328 fades in keyboard tray C, and animatedly lowers it into a resting position in screenshot 330 [second ‘mission’ of second ‘stage’]. The desk is further rotated between screenshots 330, 332 and 334. In screen shot 334, the rotation is halted and screws 3 fade in and are animatedly engaged into the desk to attach the keyboard tray C thereto. Step 2 is displayed according to a time period that an average assembler requires for completing the step.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus according to claim 6 of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON with the disclosure that the learning course includes a plurality of stages, and the stage includes a plurality of missions of SEXTON. The motivation for this modification could have been to help the user of an animated instructional course by breaking down the entire assembly process into small manageable tasks in order to prevent overwhelming the assembler.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  ANDO in view of as modified by BURICK, yossweet99, DESIGNINNOVATIONS, SectionViews, and SEXTON as applied to claim 1 above, and further in view of Lehtiniemi et al. (U.S. PG-PUB 2015/0077421, 'LEHTINIEMI').
Regarding claim 2, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON discloses the information processing apparatus according to claim 1; however, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON do not explicitly disclose that the control LEHTINIEMI discloses (LEHTINIEMI; FIG. 7; ¶ 0112; “Device 500 highlights the indicated … elements in the presentation on touchscreen 506 to show to the user that 3D material is available for this element or these elements. (action 608) The highlighting could optionally comprise an indication of a type of available 3D material. If generally only 3D material is determined in action 606 that enables a rotation around a vertical axis, any indicated element could be highlighted by means of arrows indicating the possibility of such a rotation. In case additional information is included in the indication received from server 560, the highlighting could be adapted specifically to the information to show to the user which type of motion is supported by the available data. … the highlighting could be provided … using at least one of different types of arrows.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus according to claim 1 of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON with the disclosure that the control unit performs control such that the joint surfaces are highlighted of LEHTINIEMI. The motivation for this modification could have been to provide information indicating that the available image data is suitable for a presentation of an element as a rotating 3D element, information on a direction of a rotation that would be enabled with the available image data or information on a supported rotation axis. Another type of available image data that could be indicated might be for instance image data that enables a zooming in/out of an element, if the element has been captured by cameras at different distances, but from the same direction. These indications of rotating/zooming animate the elements of a larger collection for assembly.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ANDO in view of BURICK, yossweet99, DESIGNINNOVATIONS, SectionViews, and SEXTON as applied to claim 1 above, and further in view of Niles et al. (U.S. PG-PUB 2005/0231512, 'NILES').
Regarding claim 5, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON disclose the information processing apparatus according to claim 1; however, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON do not disclose that the control unit performs control such that speed of animation in which the parts are jointed is made slow at times of start and end of movement, NILES discloses (NILES; ¶ 1590; “… the object starts out moving slowly [‘made slow at … start … of movement’] and picks up speed …” ¶ 0454; “Ease In -- … the object starts at a steady speed, and then slows down as it … decelerates to a stop at the last point of the motion path [‘made slow at … end of movement’].”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus according to claim 1 of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON with the disclosure that the control unit performs control such that speed of animation in which the parts are jointed is made slow at times of start and end of movement of NILES. The motivation for this modification could have been to aid the assembler of several parts by slowing down the most critical parts of the assembly: the start of the joining, in order to locate the relevant part for assembly, and the end of the joining, in order to attach the part at the proper location.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ANDO in view of BURICK, yossweet99, DESIGNINNOVATIONS, SectionViews, and SEXTON as applied to claim 7 above, and further in view of Boersma (U.S. PG-PUB 2014/0272905, 'BOERSMA').
Regarding claim 8, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON disclose the information processing apparatus according to claim 7; however, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON do not explicitly disclose that the learning course, the plurality of stages, and the plurality of missions change in accordance with a learning level of a user, which BOERSMA discloses (BOERSMA; ¶ 0019; “… the adaptive learning systems can deliver courses in medical patient education, to increase patient compliance rates, retention and informed consent. Each course [‘learning course’] can be conceptually divided into units [‘stages’], and each unit into sections which can be used to correspondingly structure the functions of the automated learning system. The sections can comprises course components including learning activities [‘missions’] that can be used to test a user's proficiency with the subject matter of the course [‘learning level of a user’]. The learning activities can be associated with a difficulty level in data store, such that a user has a better chance of correctly completing a learning activity on a first attempt if the learning activity has a lower difficulty level relative to a learning activity with a higher difficulty level. Additionally, as a user completes learning activities, the adaptive learning system can track a user's mastery level of the corresponding subject matter (i.e. a user's proficiency with the subject matter). … when a user successfully completes a learning activity, the user's mastery level can be increased and when a user unsuccessfully completes a learning activity, the user's mastery level can remain the same or can be decreased [‘change in accordance with a learning level of a user’]. The properties of mastery level and/or difficulty can be used by the system to implement the concept of personally designed challenge.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus according to claim 7 of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON with the disclosure that the learning course, the plurality of stages, and the plurality of missions change in accordance with a learning level of a user of BOERSMA. The motivation for this modification could have been to implement an adaptive learning system that can automatically find and/or maintain a personally selected level of challenge for each user. By comparing the difficulty level of learning activities not previously seen by a user to the user's mastery level and/or success rate at previous learning activities that were more or less difficult, the adaptive learning system can select learning activities to display to a user to find/maintain a personally selected challenge. By finding the personally selected challenge in an educational environment directed to the learning of coursework, it has been found that student motivation, as well as course completion rate and re-enrollment rate can be increased. By implementing this adaptive learning system, it is likelier that a user will be sequentially guided to successful completion of a learning objective, such as robot assembly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ANDO in view of BURICK, yossweet99, DESIGNINNOVATIONS, SectionViews, and SEXTON as applied to claim 1 above, and further in view of Ryan Swartz ('https://www.youtube.com/watch?v=FwxnEYOZm7A', published 4 Mar. 2014, 'SWARTZ').

    PNG
    media_image2.png
    582
    718
    media_image2.png
    Greyscale

Figure 2 – “Explode Assembly Drawing, Part 1, Explode Line Sketch”, 3:30/7:46

    PNG
    media_image9.png
    440
    484
    media_image9.png
    Greyscale

Figure 3 - Visible Line is Solid
        
    PNG
    media_image10.png
    442
    482
    media_image10.png
    Greyscale

Figure 4 - Hidden Line is Dashed/Broken
Regarding claim 11, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON disclose the information processing apparatus according to claim 1, wherein, in a case where the plurality of parts are displayed at an angle at which one of the joint surfaces of one part of the respective parts cannot be seen, one portion of the line that is not hidden by the one part is displayed having a first appearance and another portion of the line that is hidden by the one part is displayed having a second-6-Patent Application No. 16/320,808Reply to Non-Final Office Action of February 16, 2021 appearance different than the first appearance so as to penetrate through the one part (DESIGNINNOVATIONS; 3:30/7:46; [The Examiner notes that the line that ‘penetrates’ both the axle and the tire is alternatively depicted with a ‘dashed’ line-style [‘first appearance’] and a ‘dotted’ line-style [‘second appearance’ or ‘broken line’], corresponding to places where the line is seen or transparent and where the line is hidden within a component in the exploded diagram, respectively. Specifically, the line is broken/hidden within the axle and within in the tire, and dashed/visible in between the tire and the axle, as well as between the axle and the trailer part.]). 
The Examiner asserts that it would have been obvious to a person having ordinary skill in the art to substitute a solid line-type for a dashed line-type in order to depict a visible line in an exploded diagram. Specifically, SWARTZ discloses that the first appearance includes only a solid line and the second SWARTZ; FIGS. 3-4; [The Examiner notes that SWARTZ depicts a visible line as solid and a hidden line as ‘broken’ or dashed.])
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus according to claim 1 of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON with the disclosure that the first appearance includes only a solid line and the second appearance includes only a broken line of SWARTZ. The motivation for this modification could have been to allow for the arbitrary restyling of connector lines in an exploded diagram used to connect parts to be later joined in assembly. This restyling intuitively conveys the visibility and/or occlusion of the connecting lines between the various parts of the exploded diagram.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ANDO in view of BURICK, yossweet99, DESIGNINNOVATIONS, SectionViews, and SEXTON as applied to claim 1 above, and further in view of Uno (U.S. PG-PUB 2013/0203316 A1, 'UNO').

    PNG
    media_image11.png
    431
    443
    media_image11.png
    Greyscale

Regarding claim 12, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON disclose the information processing apparatus according to claim 1; however, ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON do not explicitly disclose that in the case where the plurality of parts are displayed at the angle at which the one joint surface of the one part of the respective parts cannot be seen, the one joint surface of the one part is indicated with broken lines and other joint surfaces of the one part are indicated with solid lines, which UNO discloses (UNO; FIG. 1; ¶ 0034; “FIG. 1 shows a hexahedral block A …, connectable with at least another block by fitting a protrusion provided on a surface of one of the blocks into a recessed portion provided in a surface of the other block.” ¶ 0035; “Among the six surfaces, at least the first surface A1 has a protrusion A11 [‘other joint surfaces of the one part are indicated with solid lines’] formed thereon, and … the second surface A2 … has a recessed portion A21 [‘one joint surface of the one part is indicated with broken lines’, the Examiner notes that the interior joint recessed column of A21 is depicted with broken lines, since it is hidden from view by surface A3.] formed therein.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus according to claim 1 of ANDO-BURICK-yossweet99-DESIGNINNOVATIONS-SectionViews-SEXTON with the disclosure that in the case where the plurality of parts are displayed at the angle at which the one joint surface of the one part of the respective parts cannot be seen, the one joint surface of the one part is indicated with broken lines and other joint surfaces of the one part are indicated with solid lines of UNO. The motivation for this modification could have been to graphically depict hidden structures in a multi-component diagram such that it can be readily understood how the component parts fit/move together as a composite whole using paired protuberances and recessions as interlocking joints.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619